UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-07388_ ­­ Value Line Emerging Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number: 212-907-1900 Date of fiscal year end: March 31 Date of reporting period: September 30, 2011 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 9/30/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management S E M I - A N N U A LR E P O R T 7 Times Square 21st Floor S e p t e m b e r3 0,2 0 1 1 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. Value Line Emerging Opportunities Fund, Inc. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00082464 Value Line Emerging Opportunities Fund, Inc. To Our Value Line Emerging To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended September 30, 2011. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Emerging Opportunities Fund (the “Fund”) had a total return of -13.97% for the six-month period. That compared with a total return of -23.12% for the Russell 2000 Index(1), a benchmark of small-capitalization stocks. Versus the benchmark, the Fund benefited from superior stock selection in the Information Technology, Healthcare and Consumer Staples sectors. Statistics from Morningstar, the independent mutual fund advisory service, show that your Fund has consistently been less volatile than the average fund in its category over time, as measured by standard deviation of returns. That again proved true during the recent difficult stock market conditions. Our disciplined investment strategy has served your Fund well. We invest primarily in higher-quality stocks, those that represent financially strong companies with solid records of consistent growth in both earnings and stock price, built upon enviable stables of proprietary products. At the same time, we limit trading costs by sticking with these proven winners for as long as merited by their performance. Annual portfolio turnover has averaged a moderate 15% over the past five years. For every holding, however, we closely monitor quarterly earnings reports and relative stock price momentum for any signs of sub-par performance. We will not hesitate to sell when a leader transforms into a laggard, prompting the replacement of the issue in the portfolio with a company that shows superior operating and stock price momentum. The Fund is well diversified with about 175 stockholdings across a wide variety of industries. We generally invest less than 1/2 of 1% of assets in any new holding, though successful investments can then grow to well over 1% of assets. We believe our time-tested discipline will continue to serve your Fund well. At the helm is the same portfolio manager who has piloted the Fund since 1998. Thank you for your continued confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager (1) The Russell 2000 Index is representative of the smaller capitalization stocks traded in the United States. This is an unmanaged index and does not reflect charges, expenses, or taxes, so it is not possible to invest in this Index. 2 Value Line Emerging Opportunities Fund, Inc. Opportunities Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth was only modestly better at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appears to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. This downgrade did not affect short-term Treasuries. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. 3 Value Line Emerging Opportunities Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2011 through September 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Expenses Beginning Ending paid during account value account value period 4/1/11 4/1/11 9/30/11 thru 9/30/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.23% multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line Emerging Opportunities Fund, Inc. Portfolio Highlights at September 30, 2011 (unaudited) Ten Largest Holdings Percentage of Issue Shares Value Net Assets Alexion Pharmaceuticals, Inc. $ % Waste Connections, Inc. $ % ANSYS, Inc. $ % LKQ Corp. $ % South Jersey Industries, Inc. $ % Gardner Denver, Inc. $ % AptarGroup, Inc. $ % Arch Capital Group Ltd. $ % ITC Holdings Corp. $ % Stifel Financial Corp. $ % Asset Allocation – Percentage of Net Assets Equity Sector Weightings – Percentage of Total Investment Securities 5 Value Line Emerging Opportunities Fund, Inc. Schedule of Investments (unaudited) September 30, 2011 Shares Value COMMON STOCKS (98.4%) CONSUMER DISCRETIONARY (13.6%) Arbitron, Inc. $ BJ’s Restaurants, Inc. * Brinker International, Inc. Buckle, Inc. (The) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Crocs, Inc. * Ctrip.com International Ltd. ADR * Domino’s Pizza, Inc. * DSW, Inc. Class A Genesco, Inc. * Hanesbrands, Inc. * John Wiley & Sons, Inc. Class A Life Time Fitness, Inc. * LKQ Corp. * Monro Muffler Brake, Inc. O’Reilly Automotive, Inc. * Peet’s Coffee & Tea, Inc. * Penn National Gaming, Inc. * Pool Corp. PVH Corp. Signet Jewelers Ltd. * Strayer Education, Inc. Warnaco Group, Inc. (The) * Wolverine World Wide, Inc. CONSUMER STAPLES (4.3%) B&G Foods, Inc. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * Hansen Natural Corp. * Ruddick Corp. ENERGY (3.9%) Core Laboratories N.V. CVR Energy, Inc. * Oceaneering International, Inc. Shares Value Rex Energy Corp. * $ Rosetta Resources, Inc. * Superior Energy Services, Inc. * World Fuel Services Corp. FINANCIALS (8.0%) Affiliated Managers Group, Inc. * Allied World Assurance Co. Holdings AG Arch Capital Group Ltd. * DFC Global Corp. * Equity Lifestyle Properties, Inc. REIT Equity One, Inc. REIT EZCORP, Inc. Class A * First Cash Financial Services, Inc. * First Financial Bankshares, Inc. Portfolio Recovery Associates, Inc. * ProAssurance Corp. RLI Corp. Stifel Financial Corp. * HEALTH CARE (9.5%) Akorn, Inc. * Alexion Pharmaceuticals, Inc. * C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Computer Programs & Systems, Inc. Gentiva Health Services, Inc. * Haemonetics Corp. * Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Magellan Health Services, Inc. * MAKO Surgical Corp. * MWI Veterinary Supply, Inc. * Orthofix International N.V. * See Notes to Financial Statements. 6 Value Line Emerging Opportunities Fund, Inc. September 30, 2011 Shares Value Owens & Minor, Inc. $ Pharmasset, Inc. * Quality Systems, Inc. SXC Health Solutions Corp. * Techne Corp. United Therapeutics Corp. * Volcano Corp. * West Pharmaceutical Services, Inc. INDUSTRIALS (30.5%) Acacia Research - Acacia Technologies * Actuant Corp. Class A Acuity Brands, Inc. Advisory Board Co. (The) * AMETEK, Inc. AZZ, Inc. BE Aerospace, Inc. * Carlisle Companies, Inc. Ceradyne, Inc. * Chart Industries, Inc. * CLARCOR, Inc. Clean Harbors, Inc. * Colfax Corp. * EnerSys * EnPro Industries, Inc. * Esterline Technologies Corp. * Flowserve Corp. Gardner Denver, Inc. Genesee & Wyoming, Inc. Class A * Geo Group, Inc. (The) * Graco, Inc. HEICO Corp. HUB Group, Inc. Class A * IDEX Corp. IHS, Inc. Class A * II-VI, Inc. * J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * Shares Value Lennox International, Inc. $ Lincoln Electric Holdings, Inc. Macquarie Infrastructure Co. LLC Middleby Corp. (The) * Nordson Corp. Polypore International, Inc. * Regal-Beloit Corp. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Stericycle, Inc. * Teledyne Technologies, Inc. * Tennant Co. Textainer Group Holdings Ltd. Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc. * United Stationers, Inc. Valmont Industries, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (14.4%) Advent Software, Inc. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Ariba, Inc. * Aruba Networks, Inc. * Blackbaud, Inc. Blackboard, Inc. * Cardtronics, Inc. * Coherent, Inc. * CommVault Systems, Inc. * Concur Technologies, Inc. * Equinix, Inc. * FactSet Research Systems, Inc. Fortinet, Inc. * Heartland Payment Systems, Inc. See Notes to Financial Statements. 7 Value Line Emerging Opportunities Fund, Inc. Schedule of Investments (unaudited) Shares Value Informatica Corp. * $ j2 Global Communications, Inc. Liquidity Services, Inc. * MICROS Systems, Inc. * Netgear, Inc. * NetSuite, Inc. * Rackspace Hosting, Inc. * Rofin-Sinar Technologies, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. SuccessFactors, Inc. * Synchronoss Technologies, Inc. * SYNNEX Corp. * Taleo Corp. Class A * TIBCO Software, Inc. * Trimble Navigation Ltd. * Ultimate Software Group, Inc. (The) * VeriFone Systems, Inc. * Wright Express Corp. * MATERIALS (8.0%) Albemarle Corp. AptarGroup, Inc. Balchem Corp. Cytec Industries, Inc. FMC Corp. Greif, Inc. Class A Koppers Holdings, Inc. LSB Industries, Inc. * NewMarket Corp. Packaging Corp. of America Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. TPC Group, Inc. * TELECOMMUNICATION SERVICES (1.4%) SBA Communications Corp. Class A * Shares Value UTILITIES (4.8%) AGL Resources, Inc. $ Cia de Saneamento Basico do Estado de Sao Paulo ADR ITC Holdings Corp. Northwest Natural Gas Co. Questar Corp. South Jersey Industries, Inc. Southwest Gas Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (98.4%) (Cost $189,098,711) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (1.6%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($252,378,982 ÷ 8,555,885 shares outstanding) $ * Non-income producing. ADR American Depositary Receipt. REIT Real Estate Investment Trust. See Notes to Financial Statements. 8 Value Line Emerging Opportunities Fund, Inc. Statement of Assets and Liabilities at September 30, 2011 (unaudited) Assets: Investment securities, at value (Cost - $189,098,711) $ Cash Dividends receivable Receivable for capital shares sold Prepaid expenses Other Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.001 par value (authorized 300,000,000, outstanding 8,555,885 shares) $ Additional paid-in capital Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($252,378,982 ÷ 8,555,885 shares outstanding) $ Statement of Operations for the Six Months Ended September 30, 2011 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $17,633) $ Interest Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Auditing and legal fees Printing and postage Custodian fees Director’s fees and expenses Insurance Registration and filing fees Other Total Expenses Before Custody Credits Less: Custody Credits ) Net Expenses Net Investment Loss ) Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments ) Net Decrease in Net Assets from Operations $ ) See Notes to Financial Statements. 9 Value Line Emerging Opportunities Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended September 30, 2011 (unaudited) and for the Year Ended March 31, 2011 Six Months Ended September 30, 2011 Year Ended (unaudited) March 31, 2011 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation/(depreciation) ) Net increase/(decrease) in net assets from operations ) Capital Share Transactions: Proceeds from sale of shares Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of period End of period $ $ Accumulated net investment loss, at end of period $ ) — See Notes to Financial Statements. 10 Value Line Emerging Opportunities Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Emerging Opportunities Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is long-term growth of capital. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of September 30, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
